FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PHILIP PULVER,                                   No. 10-35906

               Plaintiff - Appellant,            D.C. No. 2:05-cv-05028-RHW

  v.
                                                 MEMORANDUM *
BATTELLE MEMORIAL INSTITUTE, a
non-profit corporation; et al.

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Philip Pulver appeals pro se from the district court’s judgment dismissing

his diversity action alleging breach of contract and other claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for lack of standing. Del. Valley Surgical Supply Inc. v. Johnson &

Johnson, 523 F.3d 1116, 1119 (9th Cir. 2008). We affirm.

      The district court properly dismissed the action because Pulver was not a

party to the contract in his individual capacity and lacked standing to maintain the

corporate plaintiff’s breach of contract claim in his individual capacity following

the dismissal of the corporate plaintiff. See Sherman v. British Leyland Motors,

Ltd., 601 F.2d 429, 439-40 & n.13 (9th Cir. 1979) (president and sole stockholder

of corporation lacked standing in his individual capacity to assert contract claims

on behalf of corporation).

      AFFIRMED.




                                          2                                     10-35906